Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 1 of 7
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 2 of 7




                                                             OLSEN - 000540
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 3 of 7




                                                             OLSEN - 000541
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 4 of 7




                                                             OLSEN - 000542
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 5 of 7




                                                             OLSEN - 000543
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 6 of 7




                                                             OLSEN - 000544
Case 3:19-cv-00665-MMD-WGC Document 37-28 Filed 05/17/20 Page 7 of 7




                                                             OLSEN - 000545
